Stein, J.
We are unpersuaded by defendant’s contention that County *986Court abused its discretion in imposing a sentence of 1 to 3 years in prison. Defendant agreed to the sentence prior to her admission of the probation violation, and a review of the record establishes no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Johnson, 12 AD3d 727, 727-728 [2004], lv denied 4 NY3d 745 [2004]; People v Simmons, 279 AD2d 892 [2001], lv denied 96 NY2d 834 [2001]). Further, defendant’s assertion that the information regarding her arrest was too vague to form the basis for an alleged violation of the condition that she “[o]bey all laws [and] ordinances and lead a law-abiding life” is not preserved for our review inasmuch as defendant did not move to vacate the judgment pursuant to CPL 440.10 (see People v Oeser, 280 AD2d 782 [2001], lv denied 96 NY2d 786 [2001]).
Defendant’s remaining contentions have been reviewed and found to be without merit.
Spain, J.P, Lahtinen, Malone Jr. and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.